                                           Case 3:21-cv-01730-JCS Document 3 Filed 03/11/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                             NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     In re DAVID MOLIDOR,                             Case No. 21-mc-80051-TSH
                                   8
                                                                                          REFERRAL FOR PURPOSE OF
                                   9                                                      DETERMINING RELATIONSHIP
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to Civil Local Rule 3-12(c), the above-entitled case is hereby REFERRED to the

                                  14   Honorable Joseph C. Spero for consideration of whether the case is related to In re David Molidor,

                                  15   21-mc-80049-JCS.

                                  16          IT IS SO ORDERED.

                                  17

                                  18   Dated: March 11, 2021

                                  19
                                                                                                  THOMAS S. HIXSON
                                  20                                                              United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
